Exhibit 10.3




[IDB Letterhead]




DEMAND GRID PROMISSORY NOTE

PRIME RATE







$352,000.00

                   

April 30, 2009

New York, New York  




FOR VALUE RECEIVED, the undersigned, ELK ASSOCIATES FUNDING CORP. (the
“Borrower”) HEREBY PROMISES TO PAY to the order of ISRAEL DISCOUNT BANK OF NEW
YORK, its successors and assigns (hereinafter the “Bank”), the principal amount
of Three Hundred and Fifty-Two Thousand ($352,000.00), in lawful money of the
United States (the “Loan”), or the aggregate unpaid principal amount of all
revolving credit advances (hereinafter each being referred to as an “Advance”
and collectively, the “Advances”) made to Borrower, as set forth on Bank’s
computer system on the Loan Enquiry Page(s) (the “Loan Enquiry Page(s)”) ON
DEMAND or on the maturity date of each such Advance as shown on the Loan Enquiry
Page(s), and in no event later than the Maturity Date, and to pay interest on
the unpaid principal balance of this Demand Grid Promissory Note (this “Note”)
in the manner and at the rate as hereinafter specified and such amounts due
hereunder.




Borrower acknowledges that this Note is an obligation which is payable on demand
and that notwithstanding anything to the contrary in any other instrument,
agreement or other document to which Borrower and/or Bank is a party, the
enumeration in any such document of specific events of default, conditions
and/or covenants relating to the Advances evidenced by this Note or to any other
Obligations, shall not be construed to qualify, define or otherwise limit in any
way Bank's right, power or ability, at any time, to make demand for payment of
the principal of and interest on this Note, and Borrower agrees that the
occurrence of any event of default or breach of any condition or covenant in any
such document is not the only basis for demand to be made on this Note.




1.

Defined Terms.  As used in this Note the following terms shall have the
following meanings:




The term “Additional Costs” shall have the meaning as defined in Section 17.




The terms “Advance” or “Advances” shall have the meanings as defined in the
introductory paragraph.




The term “Bank” shall have the meaning as defined in the introductory paragraph.




The term “Bankruptcy Code” shall mean Title 11 of the United States Code, as
amended.




The term “Borrower” shall have the meaning as defined in the introductory
paragraph.




The term “Business Day” shall mean any day other than a Saturday, Sunday, or
other day on which commercial banks in New York are authorized or required to
close under the laws of the State of New York.





[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




The term “Collateral” shall mean (i) any and all of Borrower’s right, title and
interest in and to all properties, assets and rights of Borrower, whether now
owned or hereafter created, acquired or arising and wheresoever located together
with all of the proceeds and products thereof in which the Bank has been granted
or otherwise obtained a security interest and (ii) that certain time deposit
designated to account number ____5045755_______ maintained at Bank in the name
of Borrower, and any and all extensions, additions, substitutions and renewals
thereon, as well as any additional time deposits assigned by Borrower  to Bank
from and after the date hereof (collectively, the "Time Deposit").




The term “Default Interest Rate” shall have the meaning as defined in Section 4.




The term “Event of Default” shall mean any of the events or conditions specified
in Section 12 hereof.




The term “Guarantor” means each endorser, guarantor and surety of this Note or
the Obligations evidenced hereby and any person who is primarily or secondarily
liable, in whole or in part, for the repayment of the Obligations or any portion
thereof (including without limitation each Guarantor), any person who has
granted security for the repayment of the Obligations, together with such
person’s heirs, personal representatives, successors and assigns.




The term “Indebtedness” shall mean all items of indebtedness, obligation or
liability, whether matured or unmatured, liquidated or unliquidated, funded or
unfunded, direct or contingent, joint or several, which would properly be
included in the liability section of a balance sheet or in a footnote to a
financial statement in accordance with generally accepted accounting principles,
and shall also include (a) all indebtedness guaranteed, directly or indirectly
in any manner, or endorsed (other than for collection or deposit in the ordinary
course of business) or sold with recourse, (b) all indebtedness in effect
guaranteed, directly or indirectly, through agreements, contingent or otherwise,
and (c) all indebtedness secured by (or for which the holder of such
indebtedness has a right, contingent or otherwise, to be secured by) any
mortgage, deed of trust, pledge, assignment, lien, security interest or other
charge or encumbrance upon property owned or acquired subject thereto, whether
or not the liabilities secured thereby have been assumed or guaranteed.




The terms “Indemnified Party” or “Indemnified Parties” shall have the meanings
as defined in Section 27.




The term “Interest” means the annual rate of interest payable on the outstanding
Advances in accordance with Sections 3 and 4.




The term “Late Charge” shall have the meaning as defined in Section 10.




The term “Loan” shall have the meaning as defined in the introductory paragraph.




The term “Loan Documents” shall mean this Note and any other document,
instrument or agreement and any amendments thereto, evidencing or securing the
Obligations, or now or at any time hereafter executed, delivered or recorded in
connection with the Obligations, any other note, any loan commitment,
requisition, letter agreement, line of credit agreement, commercial financing
agreement, security agreement, guaranty of payment, mortgage, deed of trust,
pledge agreement, loan agreement, loan and security agreement, hypothecation
agreement, indemnity agreement, letter of credit application and agreement, and
assignment, all as amended, restated, extended, renewed, supplemented, modified
or replaced from time to time.





2

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




The term “Loan Enquiry Page(s)” shall have the meaning as defined in the
introductory paragraph.




The term “Margin” shall mean one hundred basis points (100 bps).




The term “Maturity Date” shall mean October 31, 2009.




The term “Minimum Advance” shall have the meaning as defined in Section 2(c).




The term “Note” shall mean this Demand Grid Promissory Note.




The term “Obligations” shall mean all existing and future debts, liabilities and
obligations of every kind or nature at any time owing by Borrower to Bank,
whether under this Note or under any other existing or future instrument,
document or agreement, between Borrower and Bank, whether joint or several,
related or unrelated, primary or secondary, matured or contingent, due or to
become due, including, without limitation, the debts, liabilities and
obligations in respect of this Note and any extensions, modifications,
substitutions, increases and renewals thereof.  Without limiting the generality
of the foregoing, Obligations shall include any other loan, advance or extension
of credit, under any existing or future loan agreement, promissory note, or
other instrument, document or agreement either arising directly between Borrower
and Bank or acquired out­right, conditionally or as collateral security from
another person or entity by Bank.




The term “Obligor” shall mean individually and collectively Borrower, each
endorser and surety of this Note, any person who is primarily or secondarily
liable for the repayment of this Note or any portion thereof (including without
limitation each Guarantor), any person who has granted security for the
repayment of the Note, together with such person’s heirs, personal
representatives, successors and assigns.




The term “Prime Rate” shall mean a fluctuating rate per annum equal to the rate
of interest publicly announced by Bank at its principal office from time to time
as its Prime Rate.  Any change in the Prime Rate shall be effective on the date
such change is announced by Bank.




The term “Prior Note” shall mean that certain grid promissory note referenced
and described in paragraph 26 below.




2.

Advances.




(a)

Each request by Borrower for an Advance shall be received by Bank not later than
12:00 noon, New York local time on the date of such request;




(b)

Each request for an Advance shall specify inter alia (i) the requested date of
such Advance, and (ii) the requested amount of such Advance.




(c)

A request for an Advance shall be irrevocable upon Bank’s first receiving
notification thereof and shall be in a minimum amount (“Minimum Advance”) of:
(i) $100,000.00; or (ii) the remaining amount of the available undrawn balance
under the Loan if such amount is less than $100,000.00.




(d)

Subject to the terms and conditions hereof and the terms and conditions set
forth in the Loan Documents, Advances that are repaid or prepaid may be
reborrowed on a revolving basis up to the maximum amount of this Note.





3

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




3.

Principal and Interest.  




(a)

Interest shall be payable on the outstanding daily unpaid principal amount of
each Advance from the date hereof until payment in full is made and shall accrue
and be payable at the rates set forth or provided for herein, before and after
default, before and after maturity, before and after judgment and before and
after the commencement of any proceeding under the Bankruptcy Code, with
interest on overdue interest to bear interest and to be compounded at the
Default Interest Rate, in each case, to the fullest extent permitted by
applicable laws.




(b)

Interest accrued on each Advance shall be due and payable in arrears on the
first day of each calendar month commencing the first day of the first full
month following the date of such Advance and at maturity (whether as stated or
by acceleration). Except as otherwise provided in Section 4, the unpaid
principal amount of each Advance shall bear interest at a rate per annum equal
to the higher of (i) the Prime Rate plus the Margin or (ii) four and one-half
percent (4.50%).




(c)

The unpaid principal amount of any Advance may, at any time and from time to
time, be voluntarily paid or prepaid in whole or in part except that, with
respect to any voluntary prepayment, (i) Bank shall have received written notice
of any prepayment by 12:00 noon, New York local time on a Business Day on the
date of prepayment, which notice shall identify the date and amount of the
prepayment, and (ii) each prepayment of an Advance shall be accompanied by
payment of interest accrued to the date of payment on the amount of principal
paid.




(d)

Bank may act without liability upon the basis of telephonic notice believed by
Bank in good faith to be from Borrower.  Borrower shall immediately confirm to
Bank, in writing, each telephonic notice.  All Advances are made at Bank’s sole
and absolute discretion and Bank may, at its option and in its sole and absolute
discretion and without notice to the undersigned, decline to make any Advance
requested by Borrower.  Borrower hereby expressly authorizes Bank to record in
its computer system the amount and date of each Advance, the applicable rate of
interest, the applicable Interest Period, the maturity date, and each payment of
principal and interest thereon.  In the event of any discrepancy between any
such notation by Bank and any records of Borrower, the records of Bank shall be
controlling and conclusive.




(e)

All amounts due and owing hereunder shall be paid in full no later than the
earlier of: (i) demand by Bank; (ii) Maturity Date; or (iii) the occurrence and
continuation of an Event of Default.




4.

Default Rate.  At the option of the Bank, upon the occurrence and during the
continuance of any Event of Default, and in any event if any installment of
principal or interest or any fee or cost or other amount payable under this
Note, or any other Loan Document, is not paid when due, the Obligations shall
thereafter bear interest at a fluctuating interest rate per annum at all times
equal to the rate otherwise applicable thereto plus five (5%) percent per annum
(the “Default Interest Rate”), to the fullest extent permitted by applicable
law.  Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be compounded monthly, on the last day of each calendar
month, to the fullest extent permitted by applicable law.




5.

Computation of Interest and Fees.  




(a)

Computation of interest on the Loan under this Note shall be calculated on the
basis of a year of 360 days and the actual number of days elapsed.  Borrower
acknowledges that





4

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




such latter calculation method will result in a higher yield to the Bank than a
method based on a year of 365 or 366 days.

(b)

Under no circumstances or event whatsoever shall the aggregate of all amounts
deemed interest hereunder and charged or collected pursuant to the terms of this
Note exceed the highest rate permissible under any law which a court of
competent jurisdiction shall, in a final determination, deem applicable hereto.
 In the event that such court determines Bank has charged or received interest
hereunder in excess of the highest applicable rate, Bank shall apply, in its
sole discretion, and set off such excess interest received by Bank against other
Obligations due or to become due and such rate shall automatically be reduced to
the maximum rate permitted by such law.

6.

Manner and Treatment of Payments.  




(a)

Each payment due on this Note, or under any other Loan Document, shall be made
to Bank, at Bank’s office located at 511 Fifth Avenue, New York, New York
10017-4997, for the account of Bank, in immediately available funds not later
than 3:00 p.m., New York local time, on the day of payment (which must be a
Business Day).  All payments received after these deadlines shall be deemed
received on the next succeeding Business Day.  All payments shall be made in
lawful money of the United States of America.

(b)

Bank shall have the unconditional right and discretion (and Borrower hereby
authorizes Bank) to charge Borrower’s operating and/or deposit account(s) for
all of Borrower’s Obligations as they become due from time to time under this
Note, or any other Loan Document, including, without limitation, interest,
principal, fees, indemnification obligations and reimbursement of expenses.

(c)

Any payment due under this Note which is paid by check or draft shall be subject
to the condition that any receipt issued therefore shall be ineffective unless
and until the amount due is actually received by Bank.  Each payment received by
Bank shall be applied as follows: first, to the payment of any and all costs,
fees and expenses incurred by or payable to Bank in connection with the
collection or enforcement of this Note; second, to the payment of all unpaid
late charges (if any); third, to the payment of all accrued and unpaid interest
hereunder; and fourth, to the payment of the unpaid principal balance of this
Note, or in any other manner which Bank may, in its sole discretion, elect from
time to time.

7.

Security Interest in Collateral.  




(a)

To secure payment to Bank and performance of the Obligations, Borrower hereby
grants to Bank a continuing security interest in, a general lien upon and a
right of set-off against the Collateral.




(b)

Borrower hereby authorizes Bank, at any time and from time to time, to file
financing statements, continuation statements and amendments thereto under the
Uniform Commercial Code naming Borrower as debtor and Bank as secured party and
indicating therein the types or describing the items of Collateral herein
specified.  Borrower will not, without the prior written consent of Bank, file
or authorize or permit to be filed in any jurisdiction any such financing or
like statement in which Bank is not named as the sole secured party covering the
Collateral set forth herein.








5

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




(c)

Bank, at its discretion, whether any of the Obligations be due may, in its name
or in the name of Borrower or otherwise, demand, sue for, collect or receive any
money or property at any time payable or receivable on account of or in exchange
for, or make any compromise or settlement deemed desirable with respect to, any
of the Collateral, but shall be under no obligation so to do, or Bank may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, or release, any of the Collateral, without thereby incurring
responsibility to, or discharging or otherwise affecting any liability of
Borrower.  Bank shall not be required to take any steps necessary to preserve
any rights of prior parties to any of the Collateral.  Upon default hereunder or
in connection with any of the Obligations (whether such default be that of
Borrower or of any other party obligated thereon), Bank shall have the rights
and remedies provided by law and Bank may sell or cause to be sold in the
Borough of Manhattan, New York City, or elsewhere, in one or more sales or
parcels, at such price as Bank may deem best, and for cash or on credit or for
future delivery, without assumption of any credit risk, all or any of the
Collateral, at any brokers’ board or at public or private sale, without demand
of performance or notice of intention to sell or of time or place of sale
(except such notice as is required by applicable statute and cannot be waived),
and Bank or anyone else may be the purchaser of any or all of the Collateral so
sold and thereafter hold the same, absolutely free from any claim or right of
whatsoever kind, including any equity of redemption, of Borrower, any such
demand, notice or right and equity being hereby waived and released.  Borrower
will pay to Bank all reasonable out of pocket expenses (including reasonable
expense for legal services of every kind) of, or incidental to, the enforcement
of any of the provisions hereof or of any of the Obligations, or any actual or
attempted sale, or any exchange, enforcement, collection, compromise or
settlement of any of the Collateral or receipt of the proceeds thereof, and for
the care of the Collateral and defending or asserting the rights and claims of
Bank in respect thereof, by litigation or otherwise, including expense of
insurance, and all such expenses shall be indebtedness within the terms of this
Note.  Bank, at any time, at its option, may apply the net cash receipts from
the Collateral to the payment of principal of and/or interest on any of the
Obligations, whether or not then due, making proper rebate of interest or
discount.  Notwithstanding that Bank, whether in its own behalf and/or in behalf
of another and/or of others, may continue to hold Collateral and regardless of
the value thereof, Borrower shall be and remain liable for the payment in full,
principal and interest, of any balance of the Obligations and expenses at any
time unpaid.




8.

Right of Set-Off.  To secure payment of this Note and all other Obligations of
Borrower to Bank, Borrower and any Obligor of this Note hereby grant Bank a
continuing lien and/or right of set-off upon any and all deposit and/or
operating accounts now or hereafter maintained with Bank, any and all securities
and other property of Borrower and any Obligor and the proceeds thereof now or
hereafter coming into the possession or control of Bank, hereby authorizing
Bank, at any time, without prior notice, to appropriate and apply such deposits
or the proceeds of the sale of such securities or other property to any such
Obligations, although contingent and although unmatured, it being understood
that Bank shall be under no obligation to effect any such appropriation and
application.




9.

Repayment Extension.  If any payment of principal or interest shall be due on a
Saturday, Sunday or any other day on which banking institutions in the State of
New York are required or permitted to be closed, such payment shall be made on
the next succeeding Business Day, and such extension of time shall in such case
be included in the computation of the payment of interest.




10.

Late Charge.  Borrower shall unconditionally pay to Bank a late charge (the
“Late Charge”) equal to the greater of (a) five (5%) percent of the payment then
due or (b) $200.00, if any such payment in whole or in part is not received by
Bank within ten (10) days after its due date.  





6

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




The Late Charge is in addition to the Default Interest Rate, if applicable, and
shall be payable together with the next payment due hereunder or, at Bank’s
option, upon demand by Bank, provided, however, that if any such late charge is
not recognized as liquidated damages for such delinquency, and if deemed to be
interest in excess of the amount permitted by applicable law, Bank shall be
entitled to collect a late charge only at the highest rate permitted by law, and
any payment actually collected by Bank in excess of such lawful amount shall be
deemed a payment in reduction of the principal sum then outstanding, and shall
be so applied.




11.

Representations and Warranties.  Borrower represents and warrants to Bank that:




Existence and Qualification; Power - Borrower is a corporation or limited
liability company duly formed, validly existing and in good standing under the
laws of the state of its organization.  Borrower is duly qualified or registered
to transact business and is in good standing in each jurisdiction in which the
conduct of its business or the ownership or leasing of its properties makes such
qualification or registration necessary.  Borrower has all requisite corporate
power and/or other authority to conduct its business, to own and lease its
properties and to execute and deliver this Note and each Loan Document to which
it is a party and to perform its Obligations;




Compliance with Laws - Borrower is in compliance with all laws, regulations and
other legal requirements applicable to its business, has obtained all
authorizations, consents, approvals, orders, licenses and permits from, and has
accomplished (or obtained exemptions from) all filings, registrations and
qualifications that are necessary for the transaction of its business;




Authority; Compliance With Other Agreements and Instruments - the execution,
delivery and performance by Borrower of this Note and the other Loan Documents
to which it is a party has been duly authorized by all necessary corporate,
partnership or membership action, as applicable, and does not and will not: (i)
require any consent or approval not heretofore obtained of any manager,
director, stockholder, member, partner, security holder or creditor of such
party; (ii) violate or conflict with any provision of Borrower’s partnership
agreement, articles of organization, operating agreement, articles of
incorporation, charter, by-laws or other comparable instruments; or (iii) result
in a breach by Borrower or constitute a default by Borrower under, or cause or
permit the acceleration of any obligation owed under, any indenture or loan or
credit agreement or any other contractual obligation to which Borrower is a
party or by which Borrower or any of its property is bound or affected;




Financial Statements - the financial statements of Borrower previously
 furnished to Bank are complete and correct and fairly present the financial
condition of Borrower through to the date for such fiscal period, and the result
of Borrower’s operations as of the end of the most recent fiscal quarter reflect
no material adverse change in the financial condition of Borrower;




No Default - no event has occurred and no event is continuing which with the
giving of notice or the lapse of time or both would constitute an Event of
Default;




Representations and Warranties - prior to the making of each Advance all
representations and warranties contained herein, or the other Loan Documents,
shall be true and correct and of the same force and effect as though such
representations and warranties had been made as of the date of the making of
such Advance.




Regulations T, U and X; Investment Company Act - no part of the proceeds of the
Loan will be used to purchase or carry, or to extend credit to others for the
purpose of purchasing





7

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




or carrying, any margin stock within the meaning of Regulations T, U or X of the
Board of Governors of the Federal Reserve System.  Borrower is not or is not
required to be registered as an “investment company” under the Investment
Company Act of 1940; and




Patriot Act Compliance - Borrower is not involved in any activity, directly or
indirectly, which would constitute a violation of applicable laws concerning
money laundering, the funding of terrorism or similar activities.  No part of
the proceeds of the Loan will be used to fund activities which would constitute
a violation of the United States Bank Secrecy Act, the United States Money
Laundering Control Act of 1986, the United States International Money Laundering
Abatement and Anti-terrorist Financing Act of 2001.




12.

Events of Default.  The occurrence of any one or more of the following events
shall constitute an “Event of Default” under this Note:




Payments – if Borrower, or any other Obligor, fails to make any payment of
principal or interest under the Obligations when such payment is due and
payable; or




Other Charges - if Borrower, or any other Obligor, fails to pay any other
charges, fees, expenses or other monetary obligations owing to Bank arising out
of or incurred in connection with this Note within five (5) Business Days after
the date such payment is due and payable; or




Particular Covenant Defaults - if Borrower fails to perform, comply with or
observe any covenant or undertaking contained in any Loan Document and such
failure continues for five (5) Business Days after written notice from Bank to
Borrower; or




Financial Information – if (i) any statement, report, financial statement, or
certificate made or delivered by Borrower, or any other Obligor, to Bank is not
true and correct in all material respect when made or delivered, (ii) the
Borrower’s financial statements issued for the reported fiscal year materially
deviate from the projected profit and loss statement provided by the Borrower to
the Bank for such period; or (iii) otherwise fails to comply with such other
requirement or covenants set forth in the line letter agreement executed
contemporaneously herewith.

Warranties or Representations - if any warranty, representation or other
statement by or on behalf of Borrower contained in or pursuant to this Note, the
other Loan Documents or in any document, agreement or instrument furnished in
compliance with, relating to, or in reference to this Note, is false, erroneous,
or misleading in any material respect when made; or




Agreements with Others - (i) if Borrower shall default beyond any grace period
in the payment of principal or interest of any Indebtedness of Borrower; or (ii)
if Borrower otherwise defaults under the terms of any such Indebtedness if the
effect of such default is to enable the holder of such Indebtedness to
accelerate the payment of Borrower’s obligations, which are the subject thereof,
prior to the maturity date or prior to the regularly scheduled date of payment;
or




Other Agreements with Bank - if Borrower breaches or violates the terms of, or
if a default occurs under, any other existing or future agreement (related or
unrelated) (including, without limitation, the other Loan Documents) between
Borrower and Bank; or




Judgments - if any final judgment exceeding $50,000 for the payment of money (i)
which is not fully and unconditionally covered by insurance or (ii) for which
Borrower has not established a cash or cash equivalent reserve in the full
amount of such judgment, shall be rendered by a court of record against Borrower
and such judgment shall continue unsatisfied and in effect for





8

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




a period of thirty (30) consecutive days without being vacated, discharged,
satisfied or bonded pending appeal; or




Assignment for Benefit of Creditors, etc. - if Borrower makes or proposes in
writing, an assignment for the benefit of creditors generally, offers a
composition or extension to creditors, or makes or sends notice of an intended
bulk sale of any business or assets now or hereafter owned or conducted by
Borrower; or




Bankruptcy, Dissolution, etc. - upon the commencement of any action for the
dissolution or liquidation of Borrower, or the commencement of any proceeding to
avoid any transaction entered into by Borrower, or the commencement of any case
or proceeding for reorganization or liquidation of Borrower’s debts under the
Bankruptcy Code or any other state or federal law, now or hereafter enacted for
the relief of debtors, whether instituted by or against Borrower; provided
however, that Borrower shall have twenty (20) Business Days to obtain the
dismissal or discharge of involuntary proceedings filed against it, it being
understood that during such twenty (20) Business Day period, Bank may seek
adequate protection in any bankruptcy proceeding; or




Receiver - upon the appointment of a receiver, liquidator, custodian, trustee or
similar official or fiduciary for Borrower or for Borrower’s property; or




Execution Process, etc. - the issuance of any execution or distraint process
against any property of Borrower; or




Termination of Business - if Borrower ceases any material portion of its
business operations as presently conducted; or




Investigations - any indication or evidence received by Bank that reasonably
leads it to believe Borrower may have directly or indirectly been engaged in any
type of activity which, would be reasonably likely to result in the forfeiture
of any material property of Borrower to any governmental entity, federal, state
or local; or




Liens - if any lien in favor of Bank shall cease to be valid, enforceable and
perfected and prior to all other liens other than permitted liens  (liens that
are permitted pursuant to existing intercreditor agreements with other lenders);
or




Concealment/Removal of Property - if Borrower, or any other Obligor, conceals,
removes or permits to be concealed or removed any part of Borrower’s property
with intent to hinder, delay, or defraud any of its creditors; or




Fraudulent Conveyance - the making or suffering by Borrower, or any other
Obligor, of a transfer of any property, which is fraudulent under the law of any
applicable jurisdiction; or




Security – if all or any part of any security granted by Borrower for the
Obligations shall, in the sole discretion of Bank, have become unsatisfactory
and Borrower fails upon demand of Bank to furnish such further security or to
make payment on account of any of the Obligations as would be satisfactory to
Bank; or




Material Adverse Effect – if there is any change in Borrower’s financial
condition which, in Bank’s reasonable opinion, has or would be reasonably likely
to have a material adverse effect with respect to (a) the assets, properties,
financial condition, credit worthiness, business





9

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




prospects, material agreements or results of business operations of Borrower, or
(b) Borrower’s ability to pay the Obligations in accordance with the terms
hereof, or (c) the validity or enforceability of this Note or any of the other
Loan Documents or the rights and remedies of Bank hereunder or thereunder.




13.

Rights and Remedies upon Demand or Default.  Upon demand or following the
occurrence of an Event of Default hereunder, Bank, in Bank’s sole discretion and
without notice or demand to Borrower or any other Obligor, may: (a) declare the
entire outstanding principal balance of this Note, together with all accrued
interest and all other sums due under this Note to be immediately due and
payable, and the same shall thereupon become immediately due and payable without
presentment, demand or notice, which are hereby expressly waived (b) exercise
its right of set-off against any money, funds, credits or other property of any
nature whatsoever of Borrower  or any other Obligor now or at any time hereafter
in the possession of, in transit to or from, under the control or custody of, or
on deposit with, Bank or any affiliate of Bank in any capacity whatsoever,
including without limitation, any balance of any deposit account and any credits
with Bank or any affiliate of Bank; (c) terminate any outstanding commitments of
Bank to Borrower or any Obligor; (d) liquidate any Time Deposit and apply the
same in reduction of the Obligations, whether or not said Time Deposit is
matured or unmatured, and the Bank shall not be liable or in any way responsible
to Borrower by reason of any early withdrawal or similar penalties or charges
imposed in connection therewith and (e) exercise any or all rights, powers, and
remedies provided for in the Loan Documents or now or hereafter existing at law,
in equity, by statute or otherwise.




14.

Remedies Cumulative.  Each right, power and remedy of Bank hereunder, under the
other Loan Documents or now or hereafter existing at law, in equity, by statute
or otherwise shall be cumulative and concurrent, and the exercise or the
beginning of the exercise of any one or more of them shall not preclude the
simultaneous or later exercise by Bank of any or all such other rights, powers
or remedies.  No failure or delay by Bank to insist upon the strict performance
of any one or more provisions of this Note or of the Loan Documents or to
exercise any right, power or remedy consequent upon a breach thereof or a
default hereunder shall constitute a waiver thereof, or preclude Bank from
exercising any such other rights, powers or remedy.  By accepting full or
partial payment after the due date of any amount of principal or interest on
this Note, or other amounts payable on demand, Bank shall not be deemed to have
waived the right either to require prompt payment when due and payable of all
other amounts of principal or interest on this Note or other amounts payable on
demand, or to exercise any rights and remedies available to is in order to
collect all such other amounts due and payable under this Note.




15.

Intentionally Omitted.




16.

Intentionally Omitted.  




17.

Additional Costs.  If, as a result of any change in applicable law, regulation,
guideline or order, or in the interpretation or application thereof by any
governmental authority charged with the administration thereof, there shall be
imposed upon or made applicable to Bank any reserve requirement against this
Note or any other costs or assessments (hereinafter “Additional Costs”),
Borrower shall pay to Bank, on demand (which demand shall be in writing and
which will set forth a calculation of such Additional Costs), an amount
sufficient to compensate Bank for such Additional Cost.  Bank’s calculation of
the amount of such Additional Costs shall be presumed correct absent manifest
error.




18.

Collection Expenses.  If this Note is placed in the hands of an attorney for
collection following the occurrence of an Event of Default hereunder, Borrower
agrees to pay to Bank upon





10

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




demand reasonable costs and expenses, including all reasonable attorney’s fees
and court costs, paid or incurred by Bank in connection with the enforcement or
collection of this Note (whether or not any action has been commenced by Bank to
enforce or collect this Note) or in successfully defending any counterclaim or
other legal proceeding brought by Borrower contesting Bank’s right collect the
outstanding principal balance of this Note.  The obligation of Borrower to pay
all such costs and expenses shall not be merged into any judgment by confession
against Borrower.  All of such costs and expenses shall bear interest at the
highest rate of Interest permitted under this Note from the date of payment by
Bank until repaid in full by the Obligor.




19.

Interest Rate after Judgment.  If judgment is entered against Borrower on this
Note, the amount of the judgment entered (which may include principal, interest,
fees and costs) shall bear interest at the higher of (i) the legal rate of
interest then applicable to judgments in the jurisdiction in which judgment was
entered, or (ii) if otherwise permitted by applicable law, the Default Interest
Rate provided herein.




20.

Certain Waivers by Borrower.  Borrower waives demand, presentment, protest and
notice of demand, of non-payment, of dishonor, and of protest of this Note.
 Bank, without notice to or further consent of Borrower or any other Obligor and
without in any respect compromising, impairing, releasing, lessening or
affecting the obligations of Borrower hereunder or under of the Loan Documents,
may: (a) release, surrender, waive, add, substitute, settle, exchange,
compromises, modify, extend or grant indulgences with respect to (i) this Note,
(ii) any of the Loan Documents, and/or (iii) all or any part of any collateral
or security for this Note; and/or (iv) any Obligor; (b) complete any blank space
in this Note according to the terms upon which the loan evidenced hereby is
made; and (c) grant any extension or other postponements of the time of payment
hereof.




21.

Choice of Law: Forum Selection: Consent to Jurisdiction.  This Note shall be
governed by, construed and interpreted in accordance with the laws of the State
of New York (excluding the choice of law rules thereof).  Borrower hereby
irrevocably submits to the jurisdiction of any New York court or federal court
sitting in the State of New York in any action or proceeding arising out of or
relating to this Note, and hereby irrevocably waives any objection to the laying
of venue of any such action or proceeding in any such court and any claim that
any such action or proceeding has been brought in an inconvenient forum.  A
final judgment in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.




22.

Subsequent Holders.  In the event that any holder of this Note transfers this
Note for value, Borrower agrees that except with respect to a subsequent holder
with actual knowledge of a claim or defense, no subsequent holder of this Note
shall be subject to any claims or defenses which Borrower may have against a
prior holder (which claims or defenses are not waived as to prior holder), all
of which are waived as to the subsequent holder, and that all such subsequent
holders shall have all of the rights of a holder in due course with respect to
Borrower even though the subsequent holder may not qualify, under applicable
law, absent this paragraph, as a holder in due course.




23.

Invalidity of Any Part.  If any provision or part of any provision of this Note
shall for any reason be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision (or any remaining part of any provision) of this Note, and this Note
shall be construed as if such invalid, illegal or unenforceable provision (or
part thereof) had never been contained in this Note, but only to the extent of
its invalidity, illegality, or unenforceability.  In any event, if any such
provision pertains to the repayment of the Obligations





11

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




evidenced by this Note, then and in such event, at Bank’s option, the
outstanding principal balance of this Note, together with all accrued and unpaid
interest thereon, shall become immediately due and payable.




24.

WAIVER OF JURY TRIAL.  BORROWER HEREBY (i)  COVENANTS AND AGREES NOT TO ELECT A
TRIAL BY JURY OF ANY ISSUE TRIABLE OF RIGHT BY A JURY, AND (ii) WAIVES TRIAL BY
JURY IN ANY ACTION OR PROCEEDING TO WHICH BANK AND BORROWER MAY BE PARTIES
ARISING OUT OF, IN CONNECTION WITH OR IN ANY WAY PERTAINING TO THIS NOTE, ANY OF
THE LOAN DOCUMENTS AND/OR ANY TRANSACTIONS, OCCURRENCES, COMMUNICATIONS, OR
UNDERSTANDINGS (OR THE LACK OF ANY OF THE FOREGOING) RELATING IN ANY WAY TO
BORROWER-BANK RELATIONSHIP BETWEEN THE PARTIES.  IT IS UNDERSTOOD AND AGREED
THAT THIS WAIVER CONSTITUTES A WAIVER OF TRIAL BY JURY OF ALL CLAIMS AGAINST ALL
PARTIES TO SUCH ACTIONS OR PROCEEDINGS, INCLUDING CLAIMS AGAINST PARTIES WHO ARE
NOT PARTIES TO THIS NOTE.  THIS WAIVER OF JURY TRIAL IS SEPARATELY GIVEN,
KNOWINGLY, WILLINGLY AND VOLUNTARILY MADE BY BORROWER AND BORROWER HEREBY AGREES
THAT NO REPRESENTATIONS OF FACT OR OPINION HAVE BEEN MADE BY ANY INDIVIDUAL TO
INDUCE THIS WAIVER OF TRIAL BY JURY OR TO IN ANY WAY MODIFY OR NULLIFY ITS
EFFECT.  BANK IS HEREBY AUTHORIZED TO SUBMIT THIS NOTE TO ANY COURT HAVING
JURISDICTION OVER THE SUBJECT MATTER AND BORROWER SO AS TO SERVE AS CONCLUSIVE
EVIDENCE OF SUCH WAIVER OF RIGHT TO TRIAL BY JURY.  BORROWER REPRESENTS AND
WARRANTS THAT IT HAS BEEN REPRESENTED IN THE SIGNING OF THIS NOTE AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF ITS OWN FREE
WILL, AND/OR THAT IT HAS HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH
COUNSEL.




25.

Intentionally Omitted.  




26.

Prior Note(s).  This Note amends, replaces, restates and relates back to the
Demand Grid Promissory Note dated January 29, 2009 in the principal amount of
$420,000.00 (“Prior Note”), and all sums outstanding under the Prior Note shall
be deemed outstanding under this Note as of the date hereof and in the amounts
set forth on the Bank’s records.




27.

Indemnification.  The Borrower agrees: (i) to pay and reimburse Bank for all of
its  reasonable and documented out-of-pocket costs and expenses incurred in
connection with the preparation and execution of, and any amendment, supplement
or modification to, this Note and the other Loan Documents, and the consummation
and administration of the transactions contemplated hereby and thereby,
including the reasonable fees, disbursements and other charges of internal and
external counsel, (ii) to pay and reimburse Bank for reasonable and documented
out-of-pocket costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Note, Loan Documents and any such other
documents, including the reasonable fees, disbursements and other charges of its
counsel, whether internal or external, (iii) to pay, indemnify and hold harmless
the Bank and its directors, officers and agents (each, an “Indemnified Party”
and collectively, “Indemnified Parties”) from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever, including
reasonable and documented fees, disbursements and other charges internal or
external counsel for all Indemnified Parties in connection with the execution,
delivery, enforcement, performance and administration of this Note or the Loan
Documents and any such other documents or the use of the proceeds thereof,
including any of the foregoing relating to the violation of, noncompliance with
or liability applicable to the operations of the Borrower, any of its
subsidiaries; provided that the Borrower shall have no obligation hereunder to
any Indemnified Party with respect to damages caused directly by the





12

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]




gross negligence or willful misconduct of such Indemnified Party as determined
by a non-appealable final judgment.




28.

Miscellaneous.  Time is of the essence under this Note.  The paragraph headings
of this Note are for convenience only, and shall not limit or otherwise affect
any of the terms hereof.  This Note and the other Loan Documents, if any,
constitute the entire agreement between the parties with respect to their
subject matter and supersede all prior letters, representations, or agreements,
oral or written, with respect thereto. No modification, release, or waiver of
this Note shall be deemed to be made by Bank unless in writing signed by Bank,
and each such waiver, if any, shall apply only with respect to the specific
instance involved.  No course of dealing or conduct shall be effective to
modify, release or waive any provisions of this Note or any of the other Loan
Documents.  Borrower acknowledges that this Note is an instrument for the
payment of money only within the meaning of Section 3213 of the New York Civil
Practice Law & Rules.  This Note shall inure to the benefit of and be
enforceable by Bank and Bank’s successors and assigns and any other person to
whom Bank may grant an interest in the obligations evidenced by this Note and
shall be binding upon and enforceable against Borrower and Borrower’s successors
and assigns.  Whenever used herein, the singular number shall include the
plural, the plural the singular, and the use of the masculine, feminine, or
neuter gender shall include all genders.







Borrower:




ELK ASSOCIATES FUNDING CORP.







By:  ____________ Gary Granoff _________________




Name:    Gary Granoff




Title:       President

 





13

[P:\JKS\ELK\DEMAND GRID PROM. NOTE - REDLINED - V3]


